                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 SHAWN THOMAS,                       HONORABLE JEROME B. SIMANDLE

                  Petitioner,
                                              Civil Action
      v.                                   No. 16-5875 (JBS)

 WARDEN DAVID ORTIZ,
                                                OPINION
                  Respondent.



APPEARANCES:

Shawn Thomas, Petitioner pro se
1028 Burnside Road
Sharon Hill, PA 19079

Craig Carpenito, United States Attorney
Mark E. Coyne, Chief, Appeals Division
970 Broad Street, Suite 700
Newark, NJ 07102-2535
     Attorneys for Respondent David Ortiz

K.T. Newton, AUSA
United States Attorney’s Office
for the Eastern District of Pennsylvania
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106
Of Counsel

SIMANDLE, U.S. District Judge:

     INTRODUCTION

     Petitioner Shawn Thomas, a/k/a/ Malik Brown, a convicted

and sentenced federal prisoner previously confined at FCI Fort
Dix, New Jersey,1 filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 asserting that he is actually

innocent of his conviction for the use of a firearm during a

drug trafficking crime in violation of 18 U.S.C. § 924(c).

[Docket Entry 3]. He bases his argument on the Supreme Court’s

decision in Rosemond v. United States, 572 U.S. 65 (2014). As

relief, Petitioner requests that his § 924(c) conviction be

vacated. Respondent David Ortiz opposes the petition. [Docket

Entry 8].

     The principal issues to be decided are: (1) whether the

Court has jurisdiction under 28 U.S.C. § 2241 to consider

Petitioner’s challenge to the validity of his conviction; and

(2) if so, whether the Supreme Court’s Rosemond decision

requires this Court to vacate Petitioner’s conviction under §

924(c) because the Government failed to prove at trial that he

had advance knowledge that a firearm would be used in connection

with his drug trafficking offense.

     The Court concludes that Petitioner is unable to invoke the

savings clause of 28 U.S.C. § 2255(e), but even if he could, the

Rosemond foreseeability standard does not impact his § 924(c)


1 A letter from the United States Attorney’s Office indicates
Petitioner was released from custody on June 25, 2018. [Docket
Entry 10]. Because the petition is a challenge to the validity
of Petitioner’s conviction under 18 U.S.C. § 924(c), the Court
concludes it is not moot based on the collateral consequences of
the conviction. See Sibron v. New York, 392 U.S. 40, 55 (1968).
                                2
conviction because he was not convicted under an aiding and

abetting theory of guilt but rather as the principal who

possessed the firearm in furtherance of the drug distribution

crime. Therefore, the Court will deny the petition for the

reasons stated below.

     BACKGROUND

     In January 2010, an Eastern District of Pennsylvania grand

jury issued a superseding indictment charging Petitioner with:

conspiracy to distribute and possess with intent to distribute

cocaine base, 21 U.S.C. § 846 (Count One); distribution of five

grams or more of cocaine base (Count Two), 21 U.S.C. § 841(a)(1)

and (b)(1)(B); distribution of five grams or more of cocaine

base within 1,000 feet of a school, 21 U.S.C. § 860(a) (Count

Three); distribution of 50 grams or more of cocaine base, 21

U.S.C. § 841(a)(1) and (b)(1)(A) (Counts Four & Five);

possession of cocaine base with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (Count Six);

possession of a firearm in furtherance of drug trafficking, 18

U.S.C. § 924(c) (Count Seven); and possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1) (Count

Eight). [Docket Entry 8 at 20-29; see also United States v.

Shawn Thomas, No. 08-cr-558 (E.D. Pa. Mar. 25, 2011)]. The

superseding indictment specifically alleged as part of the

manner and means that “[o]n occasion, when defendant SHAWN

                                3
THOMAS sold crack cocaine to a customer, he carried and

possessed a firearm.” [Docket Entry 8 at 21]. The jury convicted

Petitioner on all counts after a bifurcated trial separating the

felon in possession charge, Count Eight, from the rest of

charges. [Id. at 3].

     Petitioner filed a motion for judgment of acquittal under

Federal Rule of Criminal Procedure 29, and alternatively for a

new trial under Rule 33, on May 17, 2010. [Motion for Judgment

of Acquittal, Thomas, No. 08-cr-558 (May 17, 2010) Docket Entry

92]. He argued that the United States had failed to prove that

he had possessed a firearm. [Docket Entry 8 at 31]. The

Honorable Gene E.K. Pratter, U.S.D.J., denied the motion on

December 22, 2010. [Docket Entry 8 at 31-36]. See also United

States v. Thomas, No. 08-558, 2010 WL 5256862 (E.D. Pa. Dec. 23,

2010). Petitioner was sentenced to a 180-month term with a

mandatory 60-month consecutive term for the § 924(c) charge.

[Docket Entry 8 at 5]. The sentencing court also imposed a five-

year supervised release term. [Id.]. Petitioner challenged his §

924(c) conviction again on direct appeal in the United States

Court of Appeals for the Third Circuit. United States v. Thomas,

456 F. App’x 85 (3d Cir. 2011). The circuit court affirmed

Petitioner’s conviction but remanded for resentencing under the

Fair Sentencing Act of 2010. Id. at 88.



                                4
       Petitioner filed a motion to correct, vacate, or set aside

his sentence under 28 U.S.C. § 2255 in the Eastern District of

Pennsylvania on February 19, 2013. [Docket Entry 8 at 17; First

Motion to Vacate/Set Aside/Correct Sentence, Thomas, No. 08-cr-

558 (Feb. 19, 2013) Docket Entry 142]. The § 2255 motion also

challenged his conviction under § 924(c). [Docket Entry 8 at 6].

Judge Pratter denied the § 2255 motion. [Order Denying First

Motion to Vacate/Set Aside/Correct Sentence, Thomas, No. 08-cr-

558 (May 14, 2013) Docket Entry 150]. The Third Circuit denied a

certificate of appealability, stating “Appellant previously, and

unsuccessfully, argued that there was insufficient evidence to

support his conviction of possession of a firearm in furtherance

of a drug crime in violation of 18 U.S.C. § 924(c), and is not

entitled to relitigate this matter.” United States v. Thomas,

No. 13-2674 (3d Cir. Sept. 26, 2013).2

       After the Supreme Court issued its decision in Rosemond on

March 5, 2014, Petitioner filed an application for permission to

file a second or successive § 2255 motion. In re: Shawn Thomas,

No. 16-1783 (3d Cir. filed Apr. 4, 2016); [Docket Entry 3 ¶

10(b)]. The Third Circuit concluded that the Supreme Court had

not made Rosemond retroactive to cases on collateral review and




2   The Court takes judicial notice of this public record.
                                  5
denied permission under 28 U.S.C. §§ 2244(b) & 2255(h). Order,

In re: Shawn Thomas, No. 16-1783 (3d Cir. Apr. 20, 2016).

     Petitioner subsequently filed this habeas corpus petition

under 28 U.S.C. § 2241 on September 23, 2016.3 [Docket Entry 1].

The Court administratively terminated it as Petitioner had not

used the proper form. [Docket Entry 2]. The Court reopened the

case after Petitioner submitted an amended petition on the

appropriate form. [Docket Entry 3]. The Court ordered Respondent

to answer. [Docket Entry 4]. Warden Ortiz submitted his answer,

[Docket Entry 8], and Petitioner submitted his traverse. [Docket

Entry 9].

     The matter is ripe for disposition without oral argument.

Fed. R. Civ. P. 78(b).

     STANDARD OF REVIEW

     Petitioner brings this petition as a pro se litigant. The

Court has an obligation to liberally construe pro se pleadings

and to hold them to less stringent standards than more formal

pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339

(3d Cir. 2011), as amended (Sept. 19, 2011) (citing Estelle v.



3 To the extent this petition is properly filed under § 2241, as
discussed infra, it is properly filed in this District as
Petitioner was confined in FCI Fort Dix, New Jersey at the time
of filing. See Rumsfeld v. Padilla, 542 U.S. 426, 434-35
(2004)(noting that § 2241 petitions must be filed in the
district of confinement).
                                6
Gamble, 429 U.S. 97, 106 (1976)). A pro se habeas petition and

any supporting submissions must be construed liberally and with

a measure of tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d

Cir. 1998); Lewis v. Attorney Gen., 878 F.2d 714, 721–22 (3d

Cir. 1989); United States v. Brierley, 414 F.2d 552, 555 (3d

Cir. 1969), cert. denied, 399 U.S. 912 (1970).

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). A challenge to the validity of

a federal conviction or sentence must be brought under 28 U.S.C.

§ 2255. See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir.

2013) (per curiam) (citing Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002)). “[Section] 2255 expressly prohibits a

district court from considering a challenge to a prisoner's

federal sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’” Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir. 2015)

(quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997). “This exception is narrow and

applies in only rare circumstances.” Lewis v. Warden Lewisburg

USP, 741 F. App'x 54, 55 (3d Cir. 2018) (citing Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017)).



                                7
     ANALYSIS

     Petitioner invokes the savings clause to challenge his §

924(c) conviction, arguing he is actually innocent of the

offense after the Supreme Court’s Rosemond decision. In

Rosemond, the Supreme Court held that a defendant must have

“advance knowledge” of a firearm’s involvement in a crime before

he may be convicted of aiding and abetting a § 924(c) violation.4

“When an accomplice knows beforehand of a confederate's design

to carry a gun, he can attempt to alter that plan or, if

unsuccessful, withdraw from the enterprise; it is deciding

instead to go ahead with his role in the venture that shows his

intent to aid an armed offense.” 572 U.S. 65, 78 (2014).

     The Third Circuit has not addressed whether Rosemond claims

may be filed as § 2241 petitions. See Tawalebah v. Warden Fort

DIX FCI, 614 F. App'x 46, 48 (3d Cir. 2015) (per curiam) (“We

have not yet addressed whether a claim based on Rosemond may be

brought via a § 2241 petition pursuant to the exception we

recognized in Dorsainvil, and we need not do so here because the




4 The Court defined “advance knowledge” for purposes of § 924(c)
as “knowledge at a time the accomplice can do something with it—
most notably, opt to walk away.” Rosemond, 572 U.S. at 78. It
went on to note that “[o]f course, if a defendant continues to
participate in a crime after a gun was displayed or used by a
confederate, the jury can permissibly infer from his failure to
object or withdraw that he had such knowledge.” Id. at 78 n.9.


                                8
record does not support Tawalebah's claim of innocence.”). See

also McCrea v. Ortiz, No. 17-4501, 2018 WL 1634395, at *3

(D.N.J. Apr. 5, 2018) (citing cases). It is therefore unclear

whether the Court has jurisdiction over the petition under §

2241, but this Court will assume such jurisdiction.

     Presently in the Third Circuit, prisoners may use § 2241 to

challenge their sentences after two conditions are satisfied:

(1) there must be “a claim of actual innocence on the theory

that [the prisoner] is being detained for conduct that has

subsequently been rendered non-criminal . . . in other words,

when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’” Bruce v. Warden Lewisburg USP,

868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)). “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

2255 motion. What matters is that the prisoner has had no

earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.” Id.

     This petition under § 2241 fails because Petitioner raised

his Rosemond claim before in an application to the Third Circuit

requesting permission to file a second or successive § 2255

                                9
motion and was denied permission because the Third Circuit

concluded that the Supreme Court had not made Rosemond

retroactive to cases on collateral review. See In re: Shawn

Thomas, No. 16-1783 (3d Cir. filed Apr. 4, 2016). “Section 2255

is not inadequate or ineffective merely because the sentencing

court does not grant relief, the one-year statute of limitations

has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of the amended § 2255.” Cradle v.

United States ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002)

(per curiam) (citing Dorsainvil, 119 F.3d at 251).

     However, again assuming the Court does have jurisdiction

under § 2241, Petitioner’s claim fails. Petitioner’s claim fails

because the record shows he was not convicted under an aiding

and abetting standard at trial; rather, he was convicted as a

principal. There is no lingering question about his foreseeing

possession of this firearm when he is the one who possessed it,

as a matter of routine and necessity, as he dealt drugs. The

trial court instructed the jury:

     In order to find Mr. Thomas guilty of count seven, you
     must find that the Government proved each of the
     following two elements beyond a reasonable doubt:

     First, that Mr. Thomas committed the crime of conspiracy
     to distribute and posses with intent to distribute
     and/or possession with intent to distribute and, second,
     that he knowingly possessed a firearm in furtherance of
     the drug trafficking crime or crimes.

     . . . .

                               10
     To establish the second element of this particular
     offense, the Government has to prove that Mr. Thomas
     possessed the firearm in question. To possess means to
     have something within your control. The Government does
     not have to prove that Mr. Thomas physically held the
     firearm; that is, that he had actual possession of it.
     As long as the firearm was within his control, he
     possessed it. If you find that Mr. Thomas either had
     actual possession of the firearm or had the power and
     intention to exercise control over it, even though it
     was not in his physical possession, that is if he had
     the ability to take actual possession of it when he
     wanted to do so, then you may find that the Government
     has proven possession.

     . . . .

     Possession “in furtherance of” means for the purpose of
     assisting in, promoting, accomplishing, advancing or
     achieving a goal or an objective of possession with
     intent to distribute a controlled substance.

     Mere presence of a firearm at the scene is not enough to
     find possession in furtherance of a drug trafficking
     crime.

[Docket Entry 8 at 75-77, 111:5-17, 111:22 to 112:9, 113:10-16].

Even though the indictment charged Petitioner with aiding and

abetting the § 924(c) offense, the jury was not given an

instruction on an aiding and abetting theory of liability. “The

government may seek a conviction for a substantive criminal

offense by introducing evidence that a defendant directly

committed the offense or by proceeding on a theory of vicarious

liability . . . .” United States v. Whitted, 734 F. App'x 90, 93

(3d Cir. 2018). “It is immaterial that [defendant] was charged

in the superseding indictment with violating § 924(c) under an


                               11
aiding and abetting, but not [direct liability], theory.” Id. at

95 n.4. “[T]he function of a federal indictment is to state

concisely the essential facts constituting the offense, not how

the government plans to go about proving them.” United States v.

Edmond, 924 F.2d 261, 269 (D.C. Cir. 1991). The Government was

permitted to pursue an alternative (and more demanding) theory

of guilt as a principal so long as it was supported by the

evidence. As for the instructions, “there cannot be a Rosemond

instructional error because there was never an aiding and

abetting instruction given.” Whitted, 734 F. App'x at 93–94.

     As recounted by Judge Pratter in her thorough opinion

denying Petitioner’s post-verdict motion, the evidence presented

at trial was sufficient to convict Petitioner of the § 924(c)

charge:

     Among other charges and in addition to the § 924(c)
     charge, Mr. Thomas was charged with three counts of
     distribution   of   “crack”   cocaine   to   Philadelphia
     undercover Officer Richard Gramlich between May 21 and
     June 17, 2008. In addition to Officer Gramlich's own
     testimony about his discussions with Mr. Thomas, the
     jury also heard the actual recorded conversations
     between the two of them. Specifically, Officer Gramlich
     told the jury that, having purchased “crack” cocaine
     from Mr. Thomas, he and Mr. Thomas also discussed the
     possible purchase of a firearm from Mr. Thomas. On
     another occasion, indeed in connection with Officer
     Gramlich's May 21, 2008 “crack” cocaine purchase from
     Mr. Thomas outside of Smegy's Bar, in response to Officer
     Gramlich's expression of some concern about an
     individual in the environs, the jury heard a recording
     of Mr. Thomas assuring Officer Gramlich that it was
     “cool” given that he [Mr. Thomas] had “a hammer in the


                                12
     car.”5 According to Officer Gramlich, and as confirmed
     by recordings of their conversations played for the
     jury, there were a number of occasions when the two men
     discussed drugs and guns. For example, on May 29, 2008
     Mr. Thomas told Officer Gramlich that he had a “.38 snub
     nose” that he “rode with” and “needed”, and that this
     was something that “you gotta have” when “you making
     money and a house.” According to Officer Gramlich, this
     exchange meant that Mr. Thomas was saying he had a. 38
     caliber snub nose revolver that he as a drug dealer
     needed to have.

     . . . .

     The jury then heard from Officer Gramlich and other law
     enforcement personnel about the execution of a search
     warrant at the 7506 Algon Avenue apartment on June 17,
     2008, during which a Smith & Wesson .38 caliber snub
     nose revolver, drug paraphernalia and cocaine base were
     recovered. Specifically, the gun was found on top of a
     kitchen cabinet where [Mr. Thomas's girlfriend, Audrena
     McDaniels] told the officers Mr. Thomas had put it a
     week earlier. A digital scale (commonly used in
     connection with “crack” packaging preparations for
     subsequent distribution) was recovered from the drawer
     below the place where the revolver was located. Two
     bundles of crack were seized from a child's bag in the
     bedroom closet in the apartment.

Thomas, No. 08-558, 2010 WL 5256862, at *1 (first alteration in

original). The trial court found that the jury reasonably

determined that Petitioner “touted his possession of a ‘hammer’

as ‘needed’ in his activities, something his girlfriend Ms.

McDaniels reiterated . . .   and . . . that Mr. Thomas placed his

revolver, drugs and related paraphernalia in the apartment where


5 “Officer Gramlich testified that he understood a ‘hammer’ to be
a gun.” United States v. Thomas, No. 08-558, 2010 WL 5256862, at
*1 (E.D. Pa. Dec. 23, 2010), aff'd, 456 F. App'x 85 (3d Cir.
2011)).


                                13
he prepared the drug packages for subsequent transactions.” Id.

at *3. As the Third Circuit noted, “the jury readily could have

inferred from the evidence to which the Court referred in its

December 22, 2010 opinion that Thomas possessed the weapon

involved in this case and that he did so in furtherance of his

drug trafficking offenses.” Thomas, 456 F. App'x at 87.

     Because Petitioner had prior opportunities to raise his

Rosemond claim and because he was not convicted under an aiding

and abetting standard but as a principal possessing a firearm in

furtherance of his drug distribution activity, the Court denies

the habeas petition.

     CONCLUSION

     For the reasons stated above, the petition is denied. An

accompanying Order will be entered.




March 21, 2019                        s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge




                               14
